SHARP, Judge.
Appellant, Wade, appeals the trial court’s denial of his motion made pursuant to Florida Rule of Criminal Procedure 3.850. Wade alleged that because of ineffective assistance of counsel and other misunderstandings on his part his guilty plea was involuntarily entered. This case is remanded to the trial court to do one of the following pursuant to Rule 3.850; within sixty (60) days of this order:
(1) Attach a copy of the portions of the files and records which conclusively show the prisoner is entitled to no relief;
(2) Grant a prompt hearing on the issue of the competency of counsel and involuntariness of the plea after notice to the prosecuting attorney and after appointment of counsel for the prisoner.
REMANDED.
ORFINGER, J., concurs.
COWART, J., dissents.